                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7
                                           MARY GUSTAFSON,
                                   8                                                          Case No. 5:19-cv-03047-EJD
                                                          Plaintiff,
                                   9                                                          ORDER DISMISSING PLAINTIFF’S
                                                   v.                                         CLAIMS WITH PREJUDICE
                                  10
                                           CITY OF SAN JOSE, et al.,                          Re: Dkt. No. 24
                                  11
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13              On October 2, 2019, this Court issued an order addressing various questions posed by

                                  14   Plaintiff and ordering Plaintiff to amend her complaint by November 1, 2019. Dkt. 19. As the

                                  15   Court instructed Plaintiff, the Court’s ability to provide legal advice or aid to Plaintiff is limited.

                                  16   The Court urged Plaintiff to bring her letter and the Court’s prior orders to Mr. Kevin Knestrick at

                                  17   the Federal Pro Se Program so that he could help Plaintiff with her questions.

                                  18              Plaintiff submitted an amended complaint on October 28, 2019. See Dkt. 24 (“Amended

                                  19   Compl.”). The amended complaint still fails to state a plausible claim for relief. See Order

                                  20   Granting IFP Application; Screening Complaint Under 28 U.S.C. § 1915 (“Judge Cousins’

                                  21   Order”) at 1, Dkt. 8. Accordingly, Plaintiff’s Complaint is DISMISSED with prejudice pursuant

                                  22   to this Court’s October 2, 2019 order. Dkt. 19. The Clerk is instructed to close the file.

                                  23         I.      SCREENING UNDER 28 U.S.C. § 1915

                                  24                 A. Legal Standard

                                  25              A complaint submitted by a person proceeding in forma pauperis1 is subject to mandatory

                                  26
                                       1
                                  27    Judge Cousins granted Plaintiff’s request to proceed in forma pauperis on June 11, 2019. Judge
                                       Cousins’ Order at 1.
                                  28   Case No.: 5:19-cv-03047-EJD
                                       ORDER DISMISSING PLAINTIFF’S CLAIMS WITH PREJUDICE
                                                                                        1
                                   1   and sua sponte review and dismissal by the Court pursuant to 28 U.S.C. § 1915(a). The Complaint

                                   2   may be dismissed if it is frivolous, malicious, fails to state a claim upon which relief may be

                                   3   granted, or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

                                   4   § 1215(e)(2)(B); Calhoun v. Stahl, 254 F.3d 845 (9th Cir. 2001).

                                   5             Under Rule 8(a), a pleading must include (1) a short and plain statement of the court’s

                                   6   jurisdiction; (2) a short and plain statement of the claim showing that the pleader is entitled to

                                   7   relief; and (3) a demand for relief sought. Fed. R. Civ. P. 8(a)(1)–(3). The complaint need not

                                   8   allege detailed factual allegations, but it must contain sufficient factual matter, accepted as true, to

                                   9   “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

                                  10   (2007). A claim is facially plausible when it “allows the court to draw the reasonable inference

                                  11   that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

                                  12   (2009).
Northern District of California
 United States District Court




                                  13                B. Allegations in the Complaint

                                  14             Much like Plaintiff’s initial complaint, the Amended Complaint is “fairly difficult to

                                  15   comprehend.” Judge Cousins’ Order at 2. Unlike the original complaint, the Amended Complaint

                                  16   has no cover sheet listing causes of action. Cf. Amended Complaint (taking the form of one long

                                  17   letter). Like the first complaint, the Amended Complaint contains “many attachments,” mostly

                                  18   letters and other documents sent between Plaintiff and various governmental entities including

                                  19   correspondence with this Court. Amended Complaint at 3–12. The Amended Complaint is

                                  20   addressed only to “City of San Jose Mayor Sam Lacardo,” although it also mentions “Alan

                                  21   Lipton.” Id. at 1. The Court thus construes the causes of action as only applying to Mayor Sam

                                  22   Liccardo and San Jose City Attorney Alan Lipton.

                                  23             The original complaint indicated that Plaintiff was cited $35,600.00 by the City of San

                                  24   Jose for code enforcement violations relating to an allegedly unpermitted sunroom on her house in

                                  25   San Jose. See Dkt. 1 at 20. Now, however, the Amended Complaint seeks only “punitive

                                  26   damages due to [her] of $1000,000” and no mention of the original citation amount can be located.

                                  27   See generally Amended Complaint. Plaintiff indicates that the lawsuit is “no longer about a 50

                                  28   Case No.: 5:19-cv-03047-EJD
                                       ORDER DISMISSING PLAINTIFF’S CLAIMS WITH PREJUDICE
                                                                           2
                                   1   year old room addition that was permitted and signed off . . . . But for damages due to me.” Id. at

                                   2   1. She insinuates that the City of San Jose is pursuing the citation against her because it needs

                                   3   revenue. Id. She also states that she is being singled out, discriminated against, and her civil

                                   4   rights are being violated because no other homes have been cited. Id.

                                   5              C. Possible Claims

                                   6                  i.      Civil Rights – 42 U.S.C. § 1983

                                   7          Because Plaintiff refers to her civil rights, the Court considers her allegations as a possible

                                   8   claim under 42 U.S.C. § 1983. Id. To state a claim under Section 1983, a plaintiff must allege (1)

                                   9   conduct committed by a person acting under color of state law; and (2) deprivation of her rights,

                                  10   privileges, or immunities secured by the Constitution or laws of the United States. Jensen v. City

                                  11   of Oxnard, 145 F.3d 1078, 1082 (9th Cir. 1998). To plead a Section 1983 claim against a

                                  12   supervisor, like Mayor Liccardo or City Attorney Lipton, a plaintiff must allege a causal link
Northern District of California
 United States District Court




                                  13   between the supervisor and the constitutional violation allegedly enacted by his employees. Fayle

                                  14   v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979).

                                  15          Plaintiff’s Amended Complaint alleges only that her civil rights were violated and that she

                                  16   was discriminated against. The Court, however, still “is unable to understand what

                                  17   [c]onstitutional rights the defendants deprived her of,” see Judge Cousins’ Order at 4, because the

                                  18   grounds for her allegation that she was “single[d] out” are unclear. It is also unclear whether

                                  19   “singling out” even constitutes a constitutional violation as the only facts alleged are that no other

                                  20   home was cited. Bare conclusory statements like as “I have been singled out, discrimination, and

                                  21   violating my civil rights” are entitled to little deference.” See Iqbal, 556 U.S. at 678 (“[A] court

                                  22   must accept as true all of the allegations contained in a complaint is inapplicable to legal

                                  23   conclusions. Threadbare recitals of the elements of a cause of action, supported by mere

                                  24   conclusory statements, do not suffice.”). Further, Plaintiff never connects Mayor Liccardo or City

                                  25   Attorney Lipton to the alleged civil rights violations, as is her obligation. See Fayle 607 F.2d at

                                  26   862. She never explains their role in causing the alleged violations. Accordingly, a Section 1983

                                  27   cause of action still has not been pled.

                                  28   Case No.: 5:19-cv-03047-EJD
                                       ORDER DISMISSING PLAINTIFF’S CLAIMS WITH PREJUDICE
                                                                           3
                                   1                    ii.     Fraud

                                   2             Plaintiff states the housing citation was “trumped up.” Amended Complaint at 1. In other

                                   3   words, she seems to imply the citation is fraudulent. To plead a claim for fraud, a plaintiff must

                                   4   allege “false representation, knowledge of its falsity, intent to defraud, justifiable reliance, and

                                   5   damages.” Moore v. Brewster, 96 F.3d 1240, 1245 (9th Cir. 1996). “The facts alleged in [the

                                   6   Amended Complaint still] do not address all of these elements.” Judge Cousins’ Order at 4. The

                                   7   Court can see how the City of San Jose’s allegedly inaccurate citation could be false

                                   8   representation, however, Plaintiff still has not alleged that Mayor Liccardo or City Attorney

                                   9   Lipton knew of its falsity, intended to defraud her, that she justifiably relied on their

                                  10   misrepresentation, or any damages. Id. Accordingly, she still has not alleged a fraud claim.

                                  11                D. Jurisdiction

                                  12             Finally, the Amended Complaint still does not allege a basis for the Court’s jurisdiction as
Northern District of California
 United States District Court




                                  13   required under Federal Rule of Civil Procedure 8(a)(1). While the Section 1983 claim would

                                  14   provide this Court federal question jurisdiction pursuant to 28 U.S.C. § 1331, that cause of action

                                  15   was not adequately pled. The alternate ground, diversity jurisdiction, does not seem to exist here

                                  16   as it requires complete diversity, which seems unlikely as the parties are seemingly California

                                  17   residents.2 Regardless of Plaintiff’s current domicile, Plaintiff did not follow Judge Cousins’

                                  18   instructions to include grounds for jurisdiction in her amended complaint. See Judge Cousins’

                                  19   Order at 4. Without jurisdiction, this Court may not hear this case. Kokkonen v. Guardian Life

                                  20   Ins. Co. of Am., 511 U.S. 375, 377 (1994).

                                  21       II.      CONCLUSION

                                  22             Plaintiff has failed to correct the complaint as instructed by Judge Cousins’ June 11, 2019

                                  23   Order and this Court’s October 2, 2019 Order. See Cousins’ Order at 5; Dkt. 19 at 5. The Court

                                  24   stated in its October 2 ruling that if Plaintiff did not remedy the deficiencies identified by Judge

                                  25   Cousins, the Court would dismiss the case with prejudice. The Court gave Plaintiff multiple

                                  26
                                       2
                                  27    There is some confusion about whether or not Plaintiff is now a Florida citizen or resides in
                                       California. Amended Complaint at 1.
                                  28   Case No.: 5:19-cv-03047-EJD
                                       ORDER DISMISSING PLAINTIFF’S CLAIMS WITH PREJUDICE
                                                                                      4
                                   1   opportunities to seek help, provided detailed orders instructing Plaintiff how to proceed, and

                                   2   extended the deadline to file an amended complaint. Despite this, Plaintiff has failed to remedy

                                   3   the deficiencies identified by this Court and Judge Cousins. Accordingly, Plaintiff’s case is

                                   4   DISMISSED with prejudice. The Clerk shall close the file.

                                   5          IT IS SO ORDERED.

                                   6   Dated: November 5, 2019.

                                   7                                                   ______________________________________
                                                                                       EDWARD J. DAVILA
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:19-cv-03047-EJD
                                       ORDER DISMISSING PLAINTIFF’S CLAIMS WITH PREJUDICE
                                                                           5
